Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Joseph Owens appeals the district court’s order dismissing this action under 28 U.S.C. § 1915A(e) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny a certificate of appealability and dismiss *766the appeal for the reasons stated by the district court. Owens v. United States, No. 1:09-cv-00530-JFM (D.Md. Mar. 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.